Citation Nr: 0322953	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-00 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a disability 
manifested by swelling of the hands and feet, claimed as 
hyperesthesia.  

2.	Entitlement to service connection for a low back disorder.  

3.	Entitlement to service connection for a disability 
manifested by rectal bleeding.  

4.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to April 
1979.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1998 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in February 2001.  

At the time the Board remanded this case, it was noted that 
the issue of an increased rating for service connected left 
orchiectomy residuals had been appealed, but not developed by 
the RO.  This issue was included, with instructions for 
development by the RO.  Manlincon v. West, 12 Vet. App. 238 
(1999).  In September 2002, a supplemental statement of the 
case was furnished adding this issue.  The veteran was told 
that to perfect an appeal as to the additional issue a 
substantive appeal needed to be filed within 60 days.  An 
appeal has not been received.  Hence this issue is not before 
the Board for appellate consideration.  

The matters of service connection for a low back disorder and 
of a total rating by reason of individual unemployability due 
to service connected disabilities will be addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.	A disability manifested by swelling of the legs and feet, 
including hyperesthesia, was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

2.	A disability manifested by rectal bleeding was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any in-service event.


CONCLUSIONS OF LAW

1.	A disability manifested by swelling of the legs and feet, 
including hyperesthesia, was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

2.	A disability manifested by rectal bleeding was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The September 2002 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  Quartuccio v. Principi 16 Vet. 
App. 183 (2002).  In addition, the veteran was furnished 
letters in December 2001 and April 2003 that provided 
notification of the information and medical evidence 
necessary to substantiate this claim.  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has had a hearing on appeal.  Also, in view of the evidence 
discussed below, the Board finds that a current VA 
examination is not warranted.  Thus, under the circumstances 
in this case, the Board finds that the VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

On examination for entry into active duty, no pertinent 
abnormality was noted.  Service medical records show no 
complaints of or treatment for swelling of the legs and feet, 
hyperesthesia or rectal bleeding during service.  The veteran 
was seen in February 1978 for discomfort of both first 
metacarpal phalangeal joints.  The assessment was check boot 
size and to issue bunion shields.  A bunion on the right foot 
was noted.  He was seen on several occasions in February 1979 
for a contusion of the right heel.  X-rays were negative.  
When seen in February 1979 the assessment was stone bruise, 
resolved.  

On examination for separation from service, the veteran's 
anus and rectum and lower extremities were clinically 
evaluated as normal.  

VA outpatient treatment records dated from 1993 to 1999 have 
been received and reviewed.  These first show treatment for 
pain in the feet and legs in April 1997.  At that time, 
plantar fasciitis was assessed.  Subsequently he was treated 
intermittently for several problems, to include foot and leg 
pain, variously diagnoses to include peripheral neuropathy, 
cause unknown, hallux valgus, heel spurs, and in September 
1999, the pertinent assessment was pes planus.  

I n June 1997, the veteran was assessed as having irritable 
bowel syndrome and in August 1997 showed to have rectal 
bleeding.  He was hospitalized that month and treated for an 
anal fissure.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The appellant statements describing symptoms is competent 
evidence. However, laypersons are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

a)  Leg and Foot Disabilities

The records shows that the veteran had two episodes of 
complaints of foot pain while he was on active duty.  Neither 
of these episodes showed swelling of the feet or legs or 
hyperesthesia.  Additionally, the separation examination 
showed no abnormality of the legs or feet.  The veteran did 
not complain of his current foot or leg disability until 
approximately 15 years after his separation from active duty.  
The absence of clinical documentation of complaints for many 
years after service is probative evidence against a service 
relationship.  See Mense v. Derwinski, 1 Vet. App. 354 
(1991).  There is no current medical evidence that relates 
the veteran's disabilities involving the feet and legs to his 
military service.  Accordingly, the Board finds that the 
weight of the evidence is against the veteran's claim. 

b)  Disability Manifested by Rectal Bleeding

The veteran did not manifest any rectal bleeding while he was 
on active duty.  The clinical evidence of rectal bleeding was 
in 1997, more than 17 years following service.  Subsequently, 
an anal fissure was diagnosed.  An anal fissure was first 
shown in 1997, many years after separation from service.  The 
disorder has not been medically related to the veteran's 
service.  Under these circumstances, the Board finds that the 
weight of the evidence is against the veteran's claim.  


ORDER

Service connection for disability manifested by swelling of 
the feet and legs, claimed as hyperesthesia, and a disability 
manifested by rectal bleeding is denied.  


REMAND

The remaining issues on appeal are service connection for a 
low back disorder and entitlement to a total rating by reason 
of individual unemployability due to service connected 
disabilities.  The Board notes that the veteran was treated 
for an injury of his low back in October 1977 and had a 
complaint of back pain at the time he was examined for 
separation from active duty.  He was shown to have mild 
narrowing between T-12 and L-1 on X-ray evaluation by VA in 
June 1997.  It is the Board's opinion that additional 
development is warranted.  The issue involving a total 
disability rating must be held in abeyance pending the 
completion of this development.  

Under these circumstances, the case is remanded for the 
following:

1.  The appellant should be scheduled for 
VA orthopedic examination to determine 
the nature, severity, and etiology of his 
low  back disorder.  The appellant's 
claims file must be made available to the 
VA examiner for review in connection with 
the examination.  In addition to X-rays, 
any other tests deemed necessary should 
be accomplished.  The examiner is 
requested to render an opinion concerning 
whether it is as likely as not that any 
low back disorder diagnosed is related to 
the veteran's period of active duty.  A 
complete rationale for any opinion 
expressed should be included in the 
report.  

2.  When this action is completed, the 
claims should be reviewed by the RO.  
Should the decision remain adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to this Board for 
further appellate consideration.  The 
appellant need take no action until he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



